Mr. Presiding Justice Barnes delivered the opinion of the court. 2. Bills and notes, § 50*—what consideration sufficient. In an action on a promissory note by payees against the maker, held that want of consideration was no defense, although some of the makers were not'direct beneficiaries of the consideration for which the note was given, it not being necessary that the consideration should have passed to them from the payees, and that if there was a valuable consideration passing to them from the other makers, or any one else, by reason of which they executed the note, that would be sufficient to sustain it.